United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.C., Appellant
and
U.S. POSTAL SERVICE, CARDISS COLLINS
PROCESSING & DISTRIBUTION CENTER,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2257
Issued: March 5, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 4, 2007 appellant filed a timely appeal from a June 14, 2007 decision of
the Office of Workers’ Compensation Programs, granting him a schedule award for facial
disfigurement and an August 2, 2007 nonmerit decision denying reconsideration. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant is entitled to more than the maximum allowable of
$3,500.00, for permanent facial disfigurement; and (2) whether the Office properly denied
further review of the merits of his claim. On appeal, appellant contends that the schedule award
is not adequate because it did not account for his problems with his right eye, teeth, facial
movement and skin.

FACTUAL HISTORY
On August 3, 2005 appellant, then a 49-year-old tractor trailer operator, was injured when
he was struck in the face by a service strap. The Office accepted his claim for a facial laceration
and closed bone fracture. On November 23, 2005 appellant underwent surgery to reduce the
appearance of a wide and indented scar on his right cheek.
On June 22, 2006 appellant requested a schedule award. In response, the Office notified
him that he might be eligible for a schedule award of up to $3,500.00 for facial disfigurement. It
provided appellant with the appropriate application and a medical form for his physician to
complete.
On July 11, 2006 appellant submitted a disfigurement award application, including
photographs of his face. He stated that the normal functioning of his mouth was impaired
because it was paralyzed on the right side. Appellant stated that there was also some cosmetic
damage. On July 11, 2006 Dr. Hillary Johnson, an internist, stated that appellant’s facial
disfigurement would not improve unless he was evaluated and treated by a plastic surgeon. She
stated that the laceration to the right cheek had healed asymmetrically and that plastic surgery
might help equalize the tissue. Dr. Johnson stated that appellant’s right zeugmatic area had
partially collapsed and contained a horizontal scar measuring one and a half inches from the
infra-orbital position. She noted that he also had a decreased right nasolabial fold with partial
paralysis on the right side of the face.
On August 2, 2006 the Office provided appellant’s file to the Office medical adviser for
an opinion on his entitlement to a schedule award. On August 10, 2006 Dr. Benjamin Crane
reviewed the medical record and noted that appellant reported mild numbness around the scar.
He stated that the date of maximum medical improvement was July 11, 2006. Dr. Crane opined
that, under the American Medical Association, Guides to the Evaluation of Permanent
Impairment (5th ed., 2001), appellant’s facial disorder and disfigurement would be rated as three
percent whole person impairment.
In a memorandum dated June 6, 2007, the Office determined that appellant was entitled
to the maximum award for facial disfigurement based on the evidence of record. The district
director concurred in this finding.
By decision dated June 14, 2007, the Office granted appellant a schedule award for facial
disfigurement in the amount of $3,500.00. It noted that appellant was still entitled to medical
care for his employment injury.
On July 25, 2007 appellant requested reconsideration. He did not submit any additional
evidence or statements.
By decision dated August 2, 2007, the Office denied reconsideration of the merits of
appellant’s claim on the grounds that he had submitted no relevant new evidence and presented
no new legal contentions.

2

LEGAL PRECEDENT -- ISSUE 1
The Federal Employees’ Compensation Act1 provides in section 8107(c)(21) that, “[f]or
serious disfigurement of the face, head or neck of a character likely to handicap an individual in
securing or maintaining employment, proper and equitable compensation not to exceed
$3,500.00 shall be awarded in addition to any other compensation payable under this schedule.”2
In a case involving facial disfigurement, the question before the Board is whether the amount
awarded by the Office was based upon sound and considered judgment and was proper and
equitable under the circumstances as provided by section 8107(c)(21) of the Act.3 As the only
limitation on the Office’s authority is reasonableness, abuse of discretion is generally shown
through proof of manifest error, clearly unreasonable exercise of judgment, or actions that are
contrary to both logic and probable deduction from established facts.4 The Board will not
interfere with or set aside a disfigurement determination of the Office unless it is clearly in
error.5
Office’s procedures require that the Office medical adviser review disfigurement claims
and evaluate the employee’s disfigurement. The Office medical adviser will determine if
maximum medical improvement has been reached and review photographs submitted along with
medical evidence of record. The concurrence of the district director or the assistant district
director must be obtained.6
A schedule award is not payable for the loss or loss of use, of a member or function of the
body not specifically listed in the Act and its implementing regulation.7
ANALYSIS -- ISSUE 1
The Office granted appellant a schedule award for his permanent facial disfigurement in
the maximum amount of $3,500.00. The issue to be determined is whether appellant is entitled
to an additional schedule award.
The Board finds that the Office properly followed its procedures in determining that
appellant was entitled to the maximum award for facial disfigurement. Dr. Crane, the district
medical adviser, reviewed appellant’s file, including his photographs and made medical findings.
He determined that appellant had reached maximum medical improvement by July 11, 2006.
The Office determined that Dr. Crane’s opinion entitled appellant to a schedule award of
1

5 U.S.C. § 8101 et seq.

2

5 U.S.C. § 8107(c)(21).

3

Hylan Shelton, 57 ECAB __ (Docket No. 06-462, issued June 8, 2006).

4

Daniel J. Perea, 42 ECAB 214, 221 (1990).

5

Matthew Leonka, 38 ECAB 119, 121 (1986).

6

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.5 (November 1998).

7

Veronica Williams, 56 ECAB 367 (2005).

3

$3,500.00. The Office’s district director concurred with the Office’s recommendation that
appellant be awarded $3,500.00, which represents the maximum award allowable under the
schedule. The Office followed proper procedures and did not abuse its discretion in issuing a
schedule award in the maximum allowable amount for appellant’s facial disfigurement.
On appeal, appellant contends that the schedule award does not adequately compensate
him for all the conditions caused by his accepted injury. The Board notes that the terms of the
Act are specific as to the method and amount of payment of compensation for facial
disfigurement; neither the Office nor the Board has the authority to enlarge the terms of the Act
or to make an award of benefits under any terms other than those specified in the statute.8
Appellant has received the maximum award available for facial disfigurement and is not entitled
to any additional sum for this impairment. Further, appellant has not established that he
sustained permanent impairment to any other member, function or organ of the body specifically
listed in the Act or the implementing federal regulation.9 Therefore, the Board finds that
appellant has not established that he is entitled to a greater schedule award.
LEGAL PRECEDENT -- ISSUE 2
Under section 8128(a) of the Act, the Office has the discretion to reopen a case for
review on the merits.10 Section 10.606(b)(2) of Title 20 of the Code of Federal Regulations
provides that the application for reconsideration, including all supporting documents, must set
forth arguments and contain evidence that: (i) shows that the Office erroneously applied or
interpreted a specific point of law; (ii) advances a relevant legal argument not previously
considered by the Office; or (iii) constitutes relevant and pertinent new evidence not previously
considered by the Office.11 Section 10.608(b) provides that, when an application for
reconsideration does not meet at least one of the three requirements enumerated under section
10.606(b)(2), the Office will deny the application for reconsideration without reopening the case
for a review on the merits.12
ANALYSIS -- ISSUE 2
On July 25, 2007 appellant requested reconsideration. However, he did not submit
anything along with his request. Because appellant did not raise new arguments or present new
8

See, e.g., Wayne B. Kovacs (Cynthia A. Kovacs), 55 ECAB 133, 137 (2003) (the Board found that it could not
change compensation requirements related to death benefits for minor dependents).
9

The schedule award provision of the Act identifies “members” as the arm, leg, hand, foot, thumb, finger and toe;
“functions” as loss of hearing and loss of vision; and “organs” to include the eye. 5 U.S.C. § 8107. The Act also
provides for payment of compensation for permanent loss of other important external or internal organ of the body
as determined by the Secretary of Labor. 5 U.S.C. § 8107(c)(22). Under this authority, the Secretary of Labor has
added the breast, kidney, larynx, lung, penis, testicle, tongue, ovary, uterus/cervix and vulva/vagina to the schedule.
20 C.F.R. § 10.404(5).
10

5 U.S.C. § 8128(a).

11

20 C.F.R. § 10.606(b)(2).

12

20 C.F.R. § 10.608(b).

4

evidence that the Office erroneously applied or interpreted a specific point of law; advance any
relevant legal arguments not previously considered by the Office; or present any relevant and
pertinent new evidence, he is not entitled to further review of the merits of his claim under any of
the criteria of section 10.606(b)(2).13
As appellant did not meet any of the regulatory requirements for review of the merits of
his claim, the Office properly denied his July 25, 2007 request for reconsideration.
CONCLUSION
The Board finds that appellant was entitled to no more than the $3,500.00 awarded by the
Office for his permanent facial disfigurement, which is the maximum amount allowable under
the schedule. Additionally, the Board finds that the Office properly denied further review of the
merits of appellant’s claim.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated August 2 and June 14, 2007 are affirmed.
Issued: March 5, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

20 C.F.R. § 10.606(b)(2).

5

